                                        Case 19-27263-SMG                                Doc 14            Filed 02/18/20         Page 1 of 16

 Fill in this information to identify your case and this filing:

 Debtor 1                    Troy Gary Turkin
                             First Name                                 Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                      SOUTHERN DISTRICT OF FLORIDA

 Case number            19-27263                                                                                                                                Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    No. Go to Part 2.
    Yes.      Where is the property?




 1.1                                                                            What is the property? Check all that apply
        5632 Northwest 117th Avenue
                                                                                       Single-family home                        Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description
                                                                                        Duplex or multi-unit building             the amount of any secured claims on Schedule D:
                                                                                                                                 Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative
                                                                                  
                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Coral Springs                     FL        33067-0000                         Land                                      entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                              $365,000.00                $365,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                     (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.

                                                                                       Debtor 1 only                             Fee simple
        Broward                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another
                                                                                                                                      (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $365,000.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                   Case 19-27263-SMG                              Doc 14       Filed 02/18/20                Page 2 of 16
 Debtor 1        Troy Gary Turkin                                                                                    Case number (if known)      19-27263
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

    No
    Yes

  3.1    Make:       Acura                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      RDX A-Spec                                 Debtor 1 only                                                Creditors Who Have Claims Secured by Property.
         Year:       2019                                       Debtor 2 only                                                Current value of the      Current value of the
         Approximate mileage:                   28000           Debtor 1 and Debtor 2 only                                   entire property?          portion you own?
         Other information:                                     At least one of the debtors and another
        VIN: 5J8TC1H65KL003918
        LEASED VEHICLE                                          Check if this is community property                                  $44,000.00                 $44,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

    No
    Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $44,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
    No
     Yes.     Describe.....

                                    (2) Tables, (2) Chairs, (1) Coffee Table, (1) Sofa, (1) Picture framed,
                                    (5) Wall Art (Retail Type), (1) Window Treatment, (1) Plant, (1)
                                    Table, (3) Chairs, (1) Cofee Table, (1) Sofa, (1) Lamp, (7) Pictures
                                    framed, (2) Wall Art (Retail Type), (1) Piano, (1) Wall Treatment, (1)
                                    Table, (8) Chairs, (1) Window Treatment, (1) Mirror, (3) Art Work
                                    (Retail Type), (1) Flower Vase, (1) Window Treatment, (1) Picture,
                                    (1) Bed (Mattress, Frame and Box Springs), (1) Chair, (1) Dresser,
                                    (2) Night Stands, (2) Windo Treatments, (1) Bed (Mattress, Frame
                                    and Box Springs), (1) Dresser, (1) Window Treatment, (1) Chair, (1)
                                    Night Stand, (3) Pictures Framed, (1) Window Treatment, (1)
                                    Washer, (1) Dryer, (1) Iron, (1) Vacum, (1) Steamer, (1) Ironing
                                    Board, (1) Microwave, (1) Refrigerator, (1) Dishwasher, (1)
                                    Oven/Range, (1) Set of China, Pots and Pans, Utensils, Dishes, (2)
                                    Filing Cabinets, (1) Book Case                                                                                                 $3,250.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
    No
     Yes.     Describe.....

                                    (2) Cell Phones, (1) Playstation (iv), (4) TV Sets, (2) Clocks, (2)
                                    Computers, (1) Printer                                                                                                         $1,200.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case 19-27263-SMG                     Doc 14        Filed 02/18/20       Page 3 of 16
 Debtor 1       Troy Gary Turkin                                                                    Case number (if known)     19-27263
8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
     No
     Yes. Describe.....
9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    No
     Yes.     Describe.....

                                    Treadmill, Eliptical Trainer, Golf Clubs, Bicycle                                                            $1,300.00


                                    (1) Guitar                                                                                                     $100.00


                                    Tools: (1) Hammer, (1) Toolbox, (1) Hand Saw, (1) Ladder, (1)
                                    cooler, (2) Power Tools, (2) Garden Hoses, (1) Spray Tank                                                      $155.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     No
     Yes. Describe.....
11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
    No
     Yes.     Describe.....

                                    (16) Pants, (61) Dress Shirts, (13) Shirts, (7) Belts, (15) Pair of
                                    Shoes, (12) Suits, (22) T-Shirts (22) Shorts                                                                   $850.00


                                    Childs Pants (4), Childs Long Sleeve Shirts (7), Childs Shoes (4),
                                    Childs Shorts (8), Childs Shirts (10), Childs Sock and underwear
                                    (20)                                                                                                           $190.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
    No
     Yes.     Describe.....

                                    (5) Watches, (1) Bracelot, (1) Cross, (1) Ring                                                                 $600.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
     Yes. Describe.....
14. Any other personal and household items you did not already list, including any health aids you did not list
    No
     Yes.     Give specific information.....

                                    Two (2) CPAP Machines                                                                                          $750.00




Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                           Case 19-27263-SMG                                     Doc 14                Filed 02/18/20     Page 4 of 16
 Debtor 1          Troy Gary Turkin                                                                                               Case number (if known)   19-27263


                                            (18) Childs Toys, (3) Games, (7) Luggage, (36) Books, (3)
                                            Brooms/Mops, (1) Fan, (1) Mat, (2) Patio Chairs, (1) Patio Table, (1)
                                            Barbecue, (1) Patio Umbrella, (2) Outdoor pillows.                                                                               $785.00


                                            Linens (4) Sets of Sheets, (4) pillow cases, (4) Blankets, (1) Bed
                                            Spread, (8) Towels, (2) Wash Cloths, (3) Bath Mats                                                                               $190.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                 $9,370.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    No
     Yes................................................................................................................
                                                                                                                                        Cash                                   $53.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
    No
    Yes........................                                     Institution name:

                                                                                                 Bank of America
                                              17.1.       Checking Account                       Account Ending in 6780                                                    $6,218.07


                                                                                                 Bank of America
                                              17.2.       Savings Account                        Accountg Ending in 5284                                                     $244.53


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................                             Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
     No
     Yes. Give specific information about them...................
                                                  Name of entity:                                                                  % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
     No
     Yes. Give specific information about them
                                                  Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    No
     Yes. List each account separately.
                                              Type of account:                                   Institution name:

Official Form 106A/B                                                                      Schedule A/B: Property                                                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                     Case 19-27263-SMG                   Doc 14         Filed 02/18/20           Page 5 of 16
 Debtor 1        Troy Gary Turkin                                                                          Case number (if known)   19-27263


                                       Traditional IRA                   Vanguard                                                                 $39,849.00


                                       Traditional IRA                   Royal Alliance                                                           $79,937.49


                                       401(K)                            ADP Retirement Services                                                  $17,266.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     No
     Yes. .....................                                         Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     No
     Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
    No
    Yes.............     Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                   Florida Prepaid College Plans
                                   529 College Savings Plan                                                                                       $18,127.56


                                   John Hancock Investments
                                   529 College Savings Plan                                                                                       $27,358.97


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    No
     Yes.     Give specific information about them...

                                              Debtor is Trustee and Beneficiary of Turkin Family 2013
                                              Irrevocable Trust EIN: XX-XXXXXXX                                                                           $0.00


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     No
     Yes. Give specific information about them...
27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     No
     Yes. Give specific information about them...
 Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28. Tax refunds owed to you
     No
     Yes. Give specific information about them, including whether you already filed the returns and the tax years.......


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     No
Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                      Case 19-27263-SMG                               Doc 14             Filed 02/18/20                    Page 6 of 16
 Debtor 1        Troy Gary Turkin                                                                                                 Case number (if known)       19-27263

     Yes. Give specific information......

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
     No
     Yes. Give specific information..
31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
    No
     Yes. Name the insurance company of each policy and list its value.
                                             Company name:                                                            Beneficiary:                                Surrender or refund
                                                                                                                                                                  value:

                                             Transamerica Life Insurance Company
                                             Term Life Insurance Policy, No Cash
                                             Surrender Value                                                          Minor Son                                                       $0.00


                                             Life insurance TransAmerica
                                             Insurance Company x6942                                                  Cole Turkin                                               $4,446.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
     No
     Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     No
     Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     No
     Yes. Describe each claim.........
35. Any financial assets you did not already list
     No
     Yes. Give specific information..

 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $193,500.62


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    No. Go to Part 6.
    Yes.     Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       No. Go to Part 7.
       Yes.     Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above

Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
                                        Case 19-27263-SMG                                 Doc 14              Filed 02/18/20                      Page 7 of 16
 Debtor 1         Troy Gary Turkin                                                                                                      Case number (if known)   19-27263

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
     No
     Yes. Give specific information.........

 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $365,000.00
 56. Part 2: Total vehicles, line 5                                                                          $44,000.00
 57. Part 3: Total personal and household items, line 15                                                      $9,370.00
 58. Part 4: Total financial assets, line 36                                                                $193,500.62
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $246,870.62               Copy personal property total             $246,870.62

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $611,870.62




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                                   Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 8 of 16




 Fill in this information to identify your case:

 Debtor 1                 Troy Gary Turkin
                          First Name                        Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF FLORIDA

 Case number           19-27263
 (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                         4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

        Married
              Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

        No
              Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                       Dates Debtor 2
                                                                 lived there                                                              lived there
        13264 NW 13th Street                                     From-To:                    Same as Debtor 1                             Same as Debtor 1
        Pembroke Pines, FL 33328                                 2015-2017                                                                From-To:



        2641 N. Flamingo Road, Unit N505                         From-To:                    Same as Debtor 1                             Same as Debtor 1
        Plantation, FL 33323                                     2018-2019                                                                From-To:



        10700 City Center Blvd.                                  From-To:                    Same as Debtor 1                             Same as Debtor 1
        Pembroke Pines, FL 33025                                 2017-2018                                                                From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

              No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 9 of 16
 Debtor 1      Troy Gary Turkin                                                                            Case number (if known)   19-27263



 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

       No
           Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income           Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.       (before deductions
                                                                                    exclusions)                                                and exclusions)

 From January 1 of current year until
 the date you filed for bankruptcy:
                                                    Wages, commissions,                       $233,950.19          Wages, commissions,
                                                   bonuses, tips                                                   bonuses, tips

                                                    Operating a business                                           Operating a business

 For last calendar year:                            Wages, commissions,                       $238,804.32          Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business

 For the calendar year before that:                 Wages, commissions,                       $218,347.00          Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                    Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
       Yes. Fill in the details.
                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income           Gross income
                                                   Describe below.                  each source                    Describe below.             (before deductions
                                                                                    (before deductions and                                     and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
       No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                      No.         Go to line 7.
                      Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                  Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 10 of 16
 Debtor 1      Troy Gary Turkin                                                                            Case number (if known)   19-27263



           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No.         Go to line 7.
                         Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Dominic Stragmaglia                                       12/20/19, 11/20/19,            $5,669.76          $66,152.00        Mortgage
       220 E. North Ave                                          10/18/19, 9/20/19,                                                  Car
       Villa Park, IL 60181                                      8/20/19, 7/19/19,
                                                                                                                                     Credit Card
                                                                 7/5/19, 5/20/19
                                                                 (Each payment
                                                                                                                                     Loan Repayment
                                                                 $708.72)                                                            Suppliers or vendors
                                                                                                                                     Other

7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

       No
           Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Marshall Turkin                                           7/1/19, 7/29/19,               $5,189.46         $230,659.00       Marshall Turkin Holds the
       6460 Quintana Place                                       9/6/19, 10/11/19,                                                  First Mortgage on the
       Boca Raton, FL 33433                                      10/29/19, 11/14/19                                                 Debtor's homestead
                                                                 & 12/14/19                                                         property. Each of the above
                                                                 ($864.91) each                                                     payments represents a
                                                                 date                                                               payment under the First
                                                                                                                                    Mortgage.


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

           No
       Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

       No
           Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 11 of 16
 Debtor 1      Troy Gary Turkin                                                                            Case number (if known)    19-27263


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       In the Marriage of:                                       Divorce                    17th Judicial Circuit Court               Pending
       Troy G. Turkin                                            Proceeding                 Broward County                            On appeal
       v.                                                                                   201 SE 6th Street                           Concluded
       Andrea Rose Ecchio-Turkin                                                            Fort Lauderdale, FL 33301
       FMCE-17-001566 (37/90)

       Space Coast Credit Union et al                            Collection                 17th Judicial Circuit Court               Pending
       v. Troy G. Turkin                                                                    Broward County                            On appeal
       CACE-18-016826                                                                       201 SE 6th Street                           Concluded
                                                                                            Fort Lauderdale, FL 33301


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
       Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
           No
       Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

           No
       Yes
 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
           No
       Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
           No
       Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                  Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 12 of 16
 Debtor 1      Troy Gary Turkin                                                                            Case number (if known)    19-27263


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

           No
       Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

       No
           Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Matthew Mazur, P.A.                                           Debtor and his father paid a total                       6-5-19                   $4,040.00
       2645 Executive Park Drive                                     $4040.00 for the debtor's bankruptcy                     (Debtor)
       Suite 110                                                     case, which included attorney's fees of                  $1,000.00
       Weston, FL 33331                                              $3,492.50, Costs of $150.00, Filing Fee                  6-5-19
       info@mazur-law.com                                            of $310.00, Pre and Post Filing Courses                  (Debtor's
       Debtor's Father Marshall Turkin and                           and Credit Reports of $87.50.                            Father)
       Debtor.                                                                                                                $3,040.00


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
       Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
                                                                                                                              made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 13 of 16
 Debtor 1      Troy Gary Turkin                                                                            Case number (if known)   19-27263


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
     No
           Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or       Date transfer was
       Address                                                       property transferred                       payments received or debts     made
                                                                                                                paid in exchange
       Person's relationship to you
       James C. Lane II                                              Real Properety Located at                  Propery sold at arm's          04/02/2019
       Maya P. Lane                                                  5307 Saddelwood Terrace,                   length transaction
       5307 Saddelwood Terrace                                       Parrish, FL 34219                          pursuant to a divorce
       Parrish, FL 34219                                                                                        decree for $525,000.00.
                                                                                                                Property was
       None                                                                                                     encumbered by a
                                                                                                                mortgaged in tghe
                                                                                                                amount of $476,578.86.

                                                                                                                Sale resulted in
                                                                                                                proceeds of $12,764.05


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
     No
           Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                         Date Transfer was
                                                                                                                                               made
       Turkin Family Trust                                           Trust EIN: XX-XXXXXXX                                                     2013
                                                                     Bank Accounts, Bank of America
                                                                     The following accounts were opened for the trust.
                                                                     Accountg Ending in 5284
                                                                     Account Ending in 6780


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
     No
           Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was            Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,           before closing or
       Code)                                                                                                            moved, or                        transfer
                                                                                                                        transferred
       Bank of America                                           XXXX-5271                  Checking                                                  Unknown
       POB 25118                                                                            Savings
       Tampa, FL 33622-5118                                                                 Money Market
                                                                                            Brokerage
                                                                                            Other

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

       No
           Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                 Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                  Case 19-27263-SMG                         Doc 14            Filed 02/18/20              Page 14 of 16
 Debtor 1      Troy Gary Turkin                                                                                 Case number (if known)   19-27263


       Name of Financial Institution                                 Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)

       Bank of America                                               Debtor                                     Empty                                No
       1381 Weston Road                                                                                                                              Yes
       Fort Lauderdale, FL 33326


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

           No
       Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

       No
           Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

       Park Aid Center Foundation                                    Bank of America Account                    501 C(3) Charity - for Special            $4,021.71
       POB 268473                                                    Ending 7454                                Needs Kids
       Weston, FL 33326-8473                                         1381 Weston Road                           Value is Bank Account
                                                                     Weston, FL 33326                           Balance on the Date of Filing

       Marshall Turkin                                               5362 Northwest 117th                       Piano                                     Unknown
       6460 Quintana Place                                           Avenue
       Boca Raton, FL 33433                                          Coral Springs, FL 33067


 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

     Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

           No
       Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
Case 19-27263-SMG   Doc 14   Filed 02/18/20   Page 15 of 16
                                  Case 19-27263-SMG                        Doc 14          Filed 02/18/20             Page 16 of 16
 Debtor 1      Troy Gary Turkin                                                                            Case number (if known)   19-27263




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
